DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt F. James (Reg. No. 33,716) on 1/31/22.

Claims 18-20 of the application has been amended as follows: 

18.	The ingress protected connector system as set forth in claim 1, wherein said at least one interchangeable connector insert comprises the clip body.
19.	The ingress protected connector system as set forth in claim 18, wherein the clip body comprises an interior opening configured to receive one of an optical connector and an electrical contact therein and an exterior latching feature configured to latch with the connector housing to secure the clip body in the interior.
20.	The ingress protected connector system as set forth in claim 19, wherein clip body has a generally cylindrical exterior including at least one flat.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-20, the prior art does not disclose or reasonably suggest an ingress protected connector system, specifically wherein each of the plurality of interchangeable connector inserts of different types comprising a clip body having an exterior latching feature and an interior portion configured to accept a standard connector plug, each of the plurality of interchangeable connector inserts comprising a different type of standard connector plug, the connector housing comprising a universal latch element configured to latch with the exterior latching feature of the clip body of each of the plurality of interchangeable connector inserts of different types to releasably retain each of the plurality of interchangeable connector inserts of different types in the interior of the connector housing, in combination with the remaining limitations of the claims.
The most applicable prior art, Gurreri et al. (US 7,338,214 B1), addressed in the Office Action mailed 8/30/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  On the contrary, Gurreri discloses a universal holder 400 that can accommodate either LC connectors via a clip 500 or a bare RJ-45 connector, so that the same universal holder 400 can be used to hold either the LC connectors in the clip 500 or the RJ-45 connector by itself, depending on the requirements of a given application. There is no express or inherent disclosure that the 
Re. Claim 21, the prior art does not disclose or reasonably suggest an ingress protected connector system, specifically wherein the connector housing comprises a front housing component and a rear housing component threadably connected to the front housing component at a threaded interface, wherein the at least one seal further comprises a second seal between the front housing component and the rear housing component sealing the connector housing at the threaded interface, in combination with the remaining limitations of the claims.
The most applicable prior art, the combined teachings of Gurreri et al. (US 7,338,214 B1) and Belsan et al. (US 8,272,790 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  The combination of teachings fail to teach or reasonably disclose the seal arrangement required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/2/22